Case 6:18-cv-01292-CEM-GJK Document 18 Filed 08/28/19 Page 1 of 1 PageID 88




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 SHELBY JONES BRYANT,

        Plaintiff,
                                                         Case No. 6:18-cv-01292
 v.


 BRIDGECREST CREDIT COMPANY,

        Defendant.
                                                /

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Shelby Jones Bryant and Defendant, Bridgecrest Credit Company, by and through

their undersigned counsel, hereby stipulate to the dismissal of this action with prejudice and with

each side to bear its own costs and attorney’s fees.



 Dated August 28, 2019                              Dated August 28, 2019

 /s/ Janelle Neal                                   /s/ Yesica S. Liposky
 Janelle Neal, Esq.                                 Robert E. Sickles, Esq.
 Florida Bar No. 774561                             Florida Bar No. 167444
 jneal@forthepeople.com                             robert.sickles@nelsonmullins.com
 Morgan & Morgan                                    Yesica S. Liposky, Esq.
 One Tampa City Center                              Florida Bar No. 119924
 201 N. Franklin Street, Suite 700                  yesica.liposky@nelsonmullins.com
 Tampa, FL 33602                                    Nelson Mullins Broad and Cassel
 Phone: (813) 223-5505                              100 N. Tampa, Street, Suite 3500
 Counsel for Plaintiff                              Tampa, FL 33602
                                                    Phone: (813) 225-3020
                                                    Counsel for Defendant
